 



Exhibit 10
     EMPLOYMENT AGREEMENT dated April 24, 2008 (the “Effective Date”) between
PALL CORPORATION, a New York corporation (the “Company”) and Donald B. Stevens
(“Executive”).
     WHEREAS, the parties hereto are parties to an Employment Agreement dated
November 15, 2001, as amended (the “Existing Agreement”); and
     WHEREAS, the parties desire to terminate the Existing Agreement and
simultaneously replace it with this Agreement, effective as of the date hereof.
     NOW, THEREFORE, in consideration of the mutual agreements hereinafter set
forth, the parties hereto agree as follows:
Section 1. Employment and Term
     The Company hereby employs Executive, and Executive hereby agrees to serve
as President of the Company, with the duties set forth in Section 2, during the
Term of Employment. The “Term of Employment” means the period beginning on the
Effective Date (also herein referred to as the “Term Commencement Date”) and
ending on December 31, 2010 (the “Scheduled Expiration Date”), unless terminated
sooner pursuant to Section 4 hereof. Upon expiration of the Term of Employment,
Executive’s employment with the Company shall be at will (“At-Will Employment”);
provided Executive’s title (subject to approval of the Board of Directors of the
Company), and Executive’s Base Salary and Target Bonus Percentage, during such
At-Will Employment shall (unless otherwise mutually agreed by the parties in
writing) be no less than that in existence upon expiration of the Term of
Employment.
Section 2. Duties
     (a) Executive agrees that during the Term of Employment he will hold such
offices or positions with the Company, and perform such duties and assignments
relating to the business of the Company, as the Board of Directors or the Chief
Executive Officer of the Company shall

 



--------------------------------------------------------------------------------



 



direct except that Executive shall not be required to hold any office or
position or to perform any duties or assignment inconsistent with either the
office of President or with his experience and qualifications or not customarily
performed by a corporate officer. The Company represents to Executive that the
Board of Directors (acting by its Compensation Committee) has authorized the
making of this Agreement and expressed its present intention that during the
Term of Employment Executive will be an elected officer of the Company. The
failure of any future Board of Directors to elect Executive as an officer of the
Company shall not, however, be deemed to relieve either party hereto of any of
his or its obligations under this Agreement.
     (b) If the Board of Directors or the Chief Executive Officer of the Company
so directs, Executive shall serve as an officer of one or more subsidiaries of
the Company (provided that the duties of such office are not inconsistent with
either the office of president or Executive’s experience and qualifications and
are duties customarily performed by a corporate officer) and part or all of the
compensation to which Executive is entitled hereunder may be paid by such
subsidiary or subsidiaries. However, such employment and/or payment of Executive
by a subsidiary or subsidiaries shall not relieve the Company from any of its
obligations under this Agreement except to the extent of payments actually made
to Executive by a subsidiary.
     (c) During the Term of Employment Executive shall, except during customary
vacation periods and periods of illness, devote substantially all of his
business time and attention to the performance of his duties hereunder and to
the business and affairs of the Company and its subsidiaries and to promoting
the best interests of the Company and its subsidiaries and he shall not, either
during or outside of such normal business hours, engage in any activity inimical
to such best interests.
Section 3. Compensation During Term of Employment
     (a) Base Salary. With respect to the period beginning on the Term
Commencement Date and ending on July 31, 2008, the Company shall pay to
Executive a base salary (in addition to the compensation provided for elsewhere
in this Agreement) at the rate of $519,788 per annum (hereafter called the
“Original Base Salary”). The term “Fiscal Year” as used herein

2



--------------------------------------------------------------------------------



 



means the period from August 1 of each year through July 31 of the following
year. For each Fiscal Year during the Term of Employment beginning with the
Fiscal Year which starts August 1, 2008, the minimum compensation payable to
Executive under this Section 3(a) (hereinafter called the “Minimum Base Salary”)
shall be determined by increasing (or decreasing) the Original Base Salary by
the percentage increase (or decrease) of the Consumer Price Index (as
hereinafter defined) for the month of June immediately preceding the start of
the Fiscal Year in question over (or below) the Consumer Price Index for
June 2007. The term “Consumer Price Index” as herein used means the “Consumer
Price Index for all Urban Consumers” compiled and published by the Bureau of
Labor Statistics of the United States Department of Labor for “New York —
Northern N. J. — Long Island, NY-NJ-CT-PA”. To illustrate the operation of the
foregoing provisions of this Section 3(a): Executive’s Base Salary for the
Fiscal Year August 1, 2008 through July 31, 2009 shall be not less than the
Original Base Salary adjusted by the percentage increase (or decrease) of the
Consumer Price Index for June 2008 over (or below) said Index for June 2007.
Further adjustment in the Minimum Base Salary shall be made for each ensuing
Fiscal Year, in each case (i) using the Consumer Price Index for June 2007 as
the base except as provided in the immediately following paragraph hereof and
(ii) applying the percentage increase (or decrease) in the Consumer Price Index
since said base month to the Original Base Salary to determine the Minimum Base
Salary. The Base Salary shall be paid in such periodic installments as the
Company may determine but not less often than monthly.
     If with respect to any Fiscal Year (including the Fiscal Year beginning
August 1, 2008) the Board of Directors fixes the Base Salary at an amount higher
than the Minimum Base Salary, then (unless the resolution fixing such higher
Base Salary provides otherwise), for the purpose of determining the Minimum Base
Salary for subsequent Fiscal Years: (1) the amount of the higher Base Salary so
fixed shall be deemed substituted for the Original Base Salary wherever the
Original Base Salary is referred to in the immediately preceding paragraph
hereof, and (ii) the base month for determining the Consumer Price Index
adjustment shall be June of the calendar year in which the Fiscal Year to which
such higher Base Salary is applicable begins (e.g., if the Board fixes a Base
Salary for the Fiscal Year beginning August 1, 2008 which is higher than the
Minimum Base Salary, then June 2008 would become the base month for the purposes
of making the CPI adjustment to determine the Minimum Base Salary for subsequent
Fiscal Years).

3



--------------------------------------------------------------------------------



 



     (b) Bonus Compensation. With respect to each Fiscal Year of the Company
falling in whole or in part within the Term of Employment beginning with the
Fiscal Year ending July 31, 2008, Executive shall be eligible to receive a Bonus
(in addition to his Base Salary) in accordance with the terms of the Pall
Corporation 2004 Executive Incentive Bonus Plan as amended by the Compensation
Committee of the Board of Directors of the Company on January 18, 2006, a copy
of which is annexed hereto and incorporated herein by reference (the “Bonus
Plan”). Words and terms used herein with initial capital letters and not defined
herein are used herein as defined in the Bonus Plan. For purposes of determining
the amount of the bonus payable to Executive for any Fiscal Year under the Bonus
Plan (the “Plan Bonus”) during the Term of Employment, Executive’s Target Bonus
Percentage shall be 112.5% of his Base Salary for such Fiscal Year.
     (c) Fringe Benefits and Perquisites. During the Term of Employment and
during any At-Will Employment, Executive shall enjoy the customary perquisites
of office, including but not limited to office space and furnishings,
secretarial services, expense reimbursements, and any similar emoluments
customarily then afforded to senior executive officers of the Company at the
same level as Executive. During the Term of Employment and during any At-Will
Employment, Executive shall also be entitled to receive or participate in all
“fringe benefits” and employee benefit plans provided or made available by the
Company to its executives or management personnel generally, such as, but not
limited to, group hospitalization, medical, life and disability insurance, and
pension, retirement, profit-sharing and stock option or purchase plans. Included
in the foregoing shall be the Company’s providing Executive with an automobile
allowance of not less than $1,650 per month.
     (d) Vacations. Executive shall be entitled each year to a vacation or
vacations in accordance with the policies of the Company as determined by the
Board or by an authorized senior officer of the Company from time to time. The
Company shall not pay Executive any additional compensation for any vacation
time not used by Executive.

4



--------------------------------------------------------------------------------



 



Section 4. Termination of Employment
     (a) Termination. Subject to Section 19 below, if the Term of Employment and
Executive’s employment terminate for any reason prior to the Scheduled
Expiration Date, Executive (or his estate in the event of Executive’s death)
shall be entitled to (i) any accrued but unpaid Base Salary as of the date of
such termination, paid in accordance with regular payroll practices, (ii) any
Plan Bonus earned but unpaid for the year preceding the date of such
termination, less any amount Executive elected to defer under the Management
Stock Purchase Plan, paid in accordance with the terms of the Bonus Plan,
(iii) any Plan Bonus or pro rata portion thereof (based on actual Company
performance for the full fiscal year as certified by the Compensation Committee
and taking into account any negative discretion the Compensation Committee has
the right to exercise) that Executive may be entitled to receive pursuant to the
terms of the Bonus Plan with respect to the year in which the termination takes
place, less any amount Executive elected to defer under the Management Stock
Purchase Plan, paid in accordance with the terms of the Bonus Plan, (iv) any
unreimbursed business expenses as of the date of such termination, paid within
30 days of the termination upon presentation of supporting documentation in
accordance with normal practice and (v) any vested benefits as of the date of
such termination under any benefit plans maintained, or contributed to, by the
Company, or any disability benefits program sponsored by the Company, in
accordance with the terms and conditions of each such plan or program (without
regard to any benefits specifically provided for under this Agreement, including
without limitation, Section 5).
     (b) Disability or Death. If Executive shall die during the Term of
Employment or if the Company terminates the Term of Employment and Executive’s
employment by reason of Executive becoming Disabled, the Company shall pay to
Executive, or to Executive’s legal representatives, or in accordance with a
direction given by Executive to the Company in writing, the following: (i)
Executive’s Base Salary to the end of the month in which such death or such
termination occurs, paid in accordance with regular payroll practices and
(ii) on the first day of each month following the month in which such death or
such termination occurs until the earlier of (x) the first anniversary of the
date of death or such termination and (y) the Scheduled Expiration Date, monthly
payments of an amount equal to 1/12th of 106.25% of the annual rate

5



--------------------------------------------------------------------------------



 



of Base Salary in effect for Executive immediately prior to the date on which
Executive’s death or termination by reason of becoming Disabled occurs (such
106.25% being comprised of one-half of such Base Salary and one-half of
Executive’s Target Bonus Percentage set forth in Section 3(b) hereof).
“Disabled” means that Executive (i) is unable to engage in any substantial
gainful activity, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months; or (ii) is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than three months under any accident and health plan maintained by the Company.
If the Company terminates the Term of Employment and Executive’s employment by
reason of Executive becoming Disabled, Executive shall be entitled to the
benefits described in Section 5 below. If Executive shall die during the Term of
Employment, Executive’s spouse shall be entitled to the benefits described under
Section 5 below. In the event that Executive’s employment is terminated under
this Section 4(b), Executive shall have no right to any compensation or any
other benefits under this Agreement except as set forth in Section 4(a) and this
Section 4(b).
     (c) Voluntary Termination of Employment. In the event that Executive
terminates his employment and the Term of Employment voluntarily prior to the
Scheduled Expiration Date other than in circumstances set forth in Section 4(d),
Executive shall have no right to any compensation or any other benefits under
this Agreement except as set forth in Section 4(a).
     (d) Change in Control. In event of a Change in Control (as defined in the
Bonus Plan), Executive shall have the right to terminate the Term of Employment
and his employment, within two years following such Change in Control, as a
result of one of the following conditions arising without Executive’s consent:
(i) a material diminution in Executive’s Base Salary, (ii) a material diminution
in Executive’s authority, duties, or responsibilities, (iii) a material
diminution in the authority, duties, or responsibilities of the person to whom
Executive is required to report, (iv) a material diminution in the budget over
which Executive retains authority, (v) a material change in the geographic
location at which Executive must perform his

6



--------------------------------------------------------------------------------



 



services or (vi) any other action or inaction that constitutes a material breach
by the Company of this Agreement; provided that Executive must provide notice to
the Company of the existence of the condition described in this Section 4(d)
within a period not to exceed 90 days of the initial existence of the condition
and the Company must be provided a period of at least 30 days during which it
may remedy the condition and not be required to pay the amount. If the Company
does not remedy the condition, the Term of Employment and Executive’s employment
shall terminate on the 31st day following the initial notice. Upon such
termination, subject to Executive’s compliance with his continuing obligations
under Sections 7, 10 and 11 below and subject to Section 19 below, Executive
shall be entitled to (i) Base Salary at the annual rate at which Executive’s
Base Salary was payable immediately prior to the end of the Term of Employment
paid in accordance with regular payroll practices until the two-year anniversary
of the date on which the Term of Employment terminated; (ii) an amount equal to
any Plan Bonus (or pro rata portion) he would have received under the Bonus Plan
(based upon Base Salary at the annual rate at which Executive’s Base Salary was
payable immediately prior to the end of the Term of Employment, his Target Bonus
Percentage and actual Company performance for the full fiscal year as certified
by the Compensation Committee with negative discretion by the Compensation
Committee limited such that it may not be exercised to reduce the Plan Bonus (or
pro rata portion) determined under the formula of the Bonus Plan below his
Target Bonus Percentage) calculated and paid in the same manner as if
Executive’s employment had continued until the two-year anniversary of the date
on which the Term of Employment terminated; and (iii) the benefits described in
Section 5 below. In the event that Executive terminates his employment under
this Section 4(d), Executive shall have no right to any compensation or any
other benefits under this Agreement except as set forth in Section 4(a) and this
Section 4(d).
     (e) Involuntary Termination of Employment Without Cause. Subject to
Executive’s compliance with his continuing obligations under Sections 6, 7, 8,
10, and 11 below and subject to Section 19 below, and other than in
circumstances set forth in Section 4(b) or Section 4(f), in the event that the
Company terminates the Term of Employment and Executive’s employment prior to
the Scheduled Expiration Date:

7



--------------------------------------------------------------------------------



 



(i) Executive shall be entitled to receive from the Company, as severance pay,
(i) Base Salary at the annual rate at which Executive’s Base Salary was payable
immediately prior to the end of the Term of Employment paid in accordance with
regular payroll practices until the two-year anniversary of the date on which
the Term of Employment terminated and (ii) an amount equal to any Plan Bonus (or
pro rata portion) he would have received under the Bonus Plan (based upon Base
Salary at the annual rate at which Executive’s Base Salary was payable
immediately prior to the end of the Term of Employment, his Target Bonus
Percentage and actual Company performance for the full fiscal year as certified
by the Compensation Committee and taking into account any negative discretion
the Compensation Committee has the right to exercise) calculated and paid in the
same manner as if Executive’s employment had continued until the two-year
anniversary of the date on which the Term of Employment terminated.
(ii) Any of Executive’s restricted stock units that have not yet vested and any
of Executive’s stock options (whether not yet exercisable) granted under the
1998 Employee Stock Option Plan, as amended, or the 2005 Stock Compensation
Plan, as amended, outstanding on the date on which the Term of Employment
terminates will not be cancelled, but will continue to be settled or to be or
become exercisable in the manner and at the times set forth in their respective
grant agreements and Plans, as if Executive’s employment had continued until the
two-year anniversary of the date on which the Term of Employment terminated.
(iii) Executive shall be entitled to the benefits described in Section 5 below.
     In the event that the Company terminates Executive’s employment under this
Section 4(e), Executive shall have no right to any compensation or any other
benefits under this Agreement except as set forth in Section 4(a) and this
Section 4(e).
     (f) Involuntary Termination of Employment For Cause. In the event that
Executive (i) fails or refuses to substantially perform the duties of his
employment or otherwise violates this Agreement in any material manner;
(ii) fails to comply with the written rules and policies of

8



--------------------------------------------------------------------------------



 



the Company; (iii) engages in willful and serious misconduct in connection with
his employment that has caused or would reasonably be expected to result in
material injury to the Company; (iv) engages in dishonesty or fraudulent conduct
in regards to the Company; or (v) is convicted of, or pleads nolo contendere to,
a crime that constitutes a felony, the Company may terminate the Term of
Employment and Executive’s employment for cause, provided prior to termination
for any of the reasons in (i) above, Executive shall have 30 days after notice
from the Company to remedy such matter. In the event that the Company terminates
Executive’s employment under this Section 4(f), Executive shall have no right to
any compensation or any other benefits under this Agreement except as set forth
in Section 4(a).
Section 5. Contract Pension and Medical Coverage After Term of Employment.
     (a) Pension. Subject to the limitations set forth in Sections 4(c) and
(f) above and to Section 19 below, the Company shall pay to Executive during his
lifetime an amount on the first day of each month commencing on the first day of
the month following termination of the Term of Employment or At-Will Employment
and Executive’s employment, and each month thereafter, equal to (x) $35,349 less
(y) the amount of the payment that would be distributed to Executive each month
under the Company’s Supplemental Retirement Plan if Executive were to elect to
receive payments in the form of a monthly pension payable as a joint and 50%
survivor annuity, notwithstanding any contrary election made by Executive under
Section 4.2 of the Supplemental Retirement Plan. If the amount under clause
(y) exceeds the amount under clause (x), no payments will be made under this
Section 5(a).
     (b) Retiree Medical Coverage. Subject to the limitations set forth in
Sections 4(c) and (f) above and to Section 19 below, following the termination
of the Term of Employment or At-Will Employment and Executive’s employment, the
Company at its sole expense shall provide, in accordance with the provisions set
forth below, medical coverage for Executive and his spouse during his lifetime
and following Executive’s death, for Executive’s spouse during her lifetime.

  (i)   Subject to (iii) below, the medical coverage to be provided hereunder
shall consist of substantially similar coverages and benefits as provided under
the terms of the

9



--------------------------------------------------------------------------------



 



      hospitalization, medical and dental plans maintained by the Company for
its U.S. employees who are not covered by a collective bargaining agreement as
in effect immediately prior to the end of the Term of Employment or At-Will
Employment.     (ii)   At the Company’s option, the coverages and benefits to be
provided hereunder may be provided through its purchase of separate insurance on
behalf of Executive and his spouse, or by the Company directly paying, or
reimbursing Executive or his spouse for his or her payment of, premiums for
insurance, so long as such reimbursements are made within 12 months of the date
on which the expense was incurred.     (iii)   The Company’s obligation to
provide any coverage or benefit otherwise required under this Section 5(b) shall
be reduced to the extent that such coverage or benefit has been or will be
provided under (A) any plan, program or insurance policy maintained by a
subsequent employer of Executive or by an employer of Executive’s spouse, or (B)
the provisions of any federal or state law. However, neither Executive nor his
spouse shall be required to obtain any hospitalization, medical or dental
coverage from any source referred to in clause (A) or (B) of the preceding
sentence as a condition for eligibility for the medical coverage to be provided
under this Section 5(b).     (iv)   The amount of expenses eligible for
reimbursement or the amount of coverage or in-kind benefits provided under this
Section 5(b) during any fiscal year may not affect the amount of expenses
eligible for reimbursement or the amount of coverage or in-kind benefits
provided under this Section 5(b) for any other fiscal year.

     (c) Conditional on Compliance with Continuing Obligations under Sections 6,
7, 8, 10, and 11 below. The payments and benefits under Section 5(a) and Section
5(b) are conditioned upon Executive’s continued compliance with his obligations
under Sections 6, 7, 8, 10, and 11 below; provided, however, that in the case of
a termination of the Term of

10



--------------------------------------------------------------------------------



 



Employment and Executive’s employment pursuant to Section 4(d) of this
Agreement, Executive will have no further obligation to comply with Sections 6
and 8 of this Agreement.
Section 6. Covenant Not to Compete
     While employed by the Company, and for a period of 12 months following the
end of Executive’s employment with the Company for any reason (other than as
described in Section 4(d) of this Agreement), Executive shall not render
services to any corporation, individual or other entity engaged in any activity,
or himself engage directly or indirectly in any activity, which is competitive
to any material extent with the business of the Company or any of its
subsidiaries.
Section 7. Non-Disparagement
     While employed by the Company, and for a period of 12 months following the
end of Executive’s employment with the Company for any reason (the
“Non-Disparagement Period”), Executive shall not make any disparaging or
untruthful remarks concerning the Company or any of its subsidiaries, or their
officers, directors, employees or agents, whether acting in their individual or
representative capacities. Executive shall not be deemed to have breached his
obligations under the foregoing sentence if during his employment with the
Company Executive criticizes the job performance of employees, as part of such
employees’ performance reviews and evaluations or in response to questions from
other members of management, provided such remarks are made in the ordinary
course of business, not malicious or unfounded, are not publicly made or widely
disseminated and are not in violation of Executive’s obligations to comply with
laws, regulations and Company policies and procedures. Additionally, in the
event that Executive is requested or required (by oral questions,
interrogatories, requests for information or documents, subpoena or similar
process) to disclose during the Non-Disparagement Period any information that
may be disparaging, Executive shall comply with such requests, provided that
Executive shall give the Company prompt notice of any such request so that the
Company may seek an appropriate protective order, and provided that Executive
shall comply with the terms of any protective order so obtained. Similarly,
during the Non-

11



--------------------------------------------------------------------------------



 



Disparagement Period, the Company shall not make any disparaging or untruthful
remarks concerning the Executive, except that the Company shall not be deemed to
have breached its obligations hereunder: (a) if during the Executive’s
employment with the Company, any Company employee, agent or representative
criticizes the Executive’s job performance as part of performance reviews and
evaluations or in response to questions from members of management, the board of
directors or Company advisors, provided such remarks are made in the ordinary
course of business, not malicious or unfounded, are not publicly made or widely
disseminated and are not in violation of laws, regulations and Company policies
and procedures, or (b) in the event that the Company is requested or required
(by oral questions, interrogatories, requests for information or documents,
subpoena or similar process) to disclose during the non-disparagement period any
information that may be disparaging, the Company complies with such requests,
provided that the Company shall give the Executive prompt notice of any such
request so that the Executive may seek an appropriate protective order, and
provided that the Company shall comply with the terms of any protective order so
obtained.
Section 8. Non-Solicitation of Employees or Customers
     While employed by the Company, and for a period of 12 months following the
end of Executive’s employment with the Company for any reason (other than as
described in Section 4(d) of this Agreement), Executive will not (i) indirectly
or directly solicit, encourage, induce, or recruit any person who is then an
employee of the Company or any of its subsidiaries to seek or accept employment
with any other employer, or (ii) indirectly or directly solicit, encourage, or
induce any customer of the Company to become the customer of any business that
is competitive to any material extent with the business of the Company or any of
its subsidiaries.
Section 9. Company’s Right to Injunctive Relief
     Executive acknowledges that his services to the Company are of a unique
character, which gives them a peculiar value to the Company, the loss of which
cannot be reasonably or adequately compensated in damages in an action at law,
and that therefore, in addition to any

12



--------------------------------------------------------------------------------



 



other remedy which the Company may have at law or in equity, the Company shall
be entitled to injunctive relief for a breach of this Agreement by Executive.
Section 10. Inventions and Patents
     All inventions, ideas, concepts, processes, discoveries, improvements and
trademarks (hereinafter collectively referred to as intangible rights), whether
patentable or registrable or not, which are conceived, made, invented or
suggested either by Executive alone or by Executive in collaboration with others
during the Term of Employment or At-Will Employment, and whether or not during
regular working hours, shall be disclosed to the Company and shall be the sole
and exclusive property of the Company. If the Company deems that any of such
intangible rights are patentable or otherwise registrable under any federal,
state or foreign law, Executive, at the expense of the Company, shall execute
all documents and do all things necessary or proper to obtain patents and/or
registrations and to vest the Company with full title thereto.
Section 11. Trade Secrets and Confidential Information
     Executive shall not, either directly or indirectly, except as required in
the course of his employment by the Company, disclose or use at any time,
whether during or subsequent to the Term of Employment, any information of a
proprietary nature owned by the Company, including but not limited to, records,
data, formulae, documents, specifications, inventions, processes, methods and
intangible rights which are acquired by him in the performance of his duties for
the Company and which are of a confidential or trade-secret nature. All records,
files, drawings, documents, equipment and the like, relating to the Company’s
business, which Executive shall prepare, use, construct or observe, shall be and
remain the Company’s sole property. Upon the termination of his employment or at
any time prior thereto upon request by the Company, Executive shall return to
the possession of the Company any materials or copies thereof involving any
confidential information or trade secrets and shall not take any material or
copies thereof from the possession of the Company.

13



--------------------------------------------------------------------------------



 



Section 12. Indemnification Obligation
     The Company shall indemnify Executive and advance or reimburse Executive
for expenses in accordance with and as required by applicable law and the
by-laws of the Company.
Section 13. Mergers and Consolidations; Assignability
     In the event that the Company, or any entity resulting from any merger or
consolidation referred to in this Section 13 or which shall be a purchaser or
transferee so referred to, shall at any time be merged or consolidated into or
with any other entity or entities, or in the event that substantially all of the
assets of the Company or any such entity shall be sold or otherwise transferred
to another entity, the provisions of this Agreement shall be binding upon and
shall inure to the benefit of the continuing entity in or the entity resulting
from such merger or consolidation or the entity to which such assets shall be
sold or transferred. Except as provided in the immediately preceding sentence of
this Section 13, this Agreement shall not be assignable by the Company or by any
entity referred to in such immediately preceding sentence. This Agreement shall
not be assignable by Executive, but in the event of his death it shall be
binding upon and inure to the benefit of his legal representatives to the extent
required to effectuate the terms hereof.
Section 14. Captions
     The captions in this Agreement are not part of the provisions hereof, are
merely for the purpose of reference and shall have no force or effect for any
purpose whatsoever, including the construction of the provisions of this
Agreement, and if any caption is inconsistent with any provisions of this
Agreement, said provisions shall govern.
Section 15. Choice of Law
     This Agreement is made in, and shall be governed by and construed in
accordance with the laws of, the State of New York, regardless of conflict of
law principles.

14



--------------------------------------------------------------------------------



 



Section 16. Entire Contract
     This instrument contains the entire agreement of the parties on the subject
matter hereof except that the rights of the Company hereunder shall be deemed to
be in addition to and not in substitution for its rights under the Company’s
standard printed form of “Employee’s Secrecy and Invention Agreement” or
“Employee Agreement” if heretofore or hereafter entered into between the parties
hereto so that the making of this Agreement shall not be construed as depriving
the Company of any of its rights or remedies under any such Secrecy and
Invention Agreement or Employee Agreement. This Agreement may not be changed
orally, but only by an agreement in writing signed by the party against whom
enforcement of any waiver, change, modification, extension or discharge is
sought.
Section 17. Notices
     All notices given hereunder shall be in writing and shall be sent by
registered or certified mail, reputable overnight courier, or delivered by hand,
and, if intended for the Company, shall be addressed to it (if sent by courier
or mail) or delivered to it (if delivered by hand) at its principal office for
the attention of the Corporate Secretary of the Company, or at such other
address and for the attention of such other person of which the Company shall
have given notice to Executive in the manner herein provided, and, if intended
for Executive, shall be delivered to him personally or shall be addressed to him
(if sent by courier or mail) at his most recent residence address shown in the
Company’s employment records or at such other address or to such designee of
which Executive shall have given notice to the Company in the manner herein
provided. Each such notice shall be deemed to be given on the date of mailing
thereof or, if delivered personally, on the date so delivered.
Section 18. Termination of Existing Agreement
     The Existing Agreement is hereby terminated and replaced and superseded by
this Agreement, effective as of the date hereof.

15



--------------------------------------------------------------------------------



 



Section 19. Section 409A
     No amounts will be paid under Section 4 or 5 of this Agreement unless and
until Executive’s separation from service (as such term is defined in
Section 409A of the Code and regulations promulgated thereunder (together,
“Section 409A”) from the Company. If Executive is a specified employee (as such
term is defined in Section 409A) at the time of Executive’s separation from
service, any payments under this Agreement that would be considered to be
deferred compensation (within the meaning of Treasury Regulation
§1.409A-1(b)(1)) to which Executive would otherwise be entitled during the first
six months following his “separation of service” shall be deferred and
accumulated for a period of six months and paid in a lump sum on the first day
of the seventh month following such separation from service (or, if earlier, the
date of Executive’s death) (the “Delayed Payment Date”). On the Delayed Payment
Date, there shall be paid to Executive (or if Executive has died, to
“Executive’s Successor” as the quoted term is defined below), in a single cash
lump sum, an amount equal to the aggregate amount of all payments delayed
pursuant to the preceding sentence, plus interest thereon at the Delayed Payment
Interest Rate (as defined below) computed from the date on which each such
delayed payment otherwise would have been made to Executive until the Delayed
Payment Date. For purposes of the foregoing: (i) “Executive’s Successor” shall
mean such payee or payees as Executive shall at any time designate by written
notice to the Company or in his last will and testament or, if no such
designation is made, then to the legal representatives of Executive’s estate,
and (ii) the “Delayed Payment Interest Rate” shall mean the national average
annual rate of interest payable on jumbo six-month bank certificates of deposit,
as quoted in the business section of the most recently published Sunday edition
of the New York Times preceding the date as of which Executive is treated as
having incurred a separation from service.
Section 20. Expenses.
     Each party shall be responsible for and pay its own expenses incurred in
connection with the review, negotiation and execution of this Agreement, except
that the Company shall, within forty-five days of receipt of an invoice reviewed
and approved by Executive, pay directly, or reimburse Executive, for the fees
and expenses of counsel retained by Executive in connection with the review and
negotiation of this Agreement, up to $5,000.

16



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

             
 
      PALL CORPORATION    
 
           
 
  /s/   ERIC KRASNOFF    
 
     
 
Eric Krasnoff    
 
      Chief Executive Officer    
 
           
 
  /s/   DONALD B. STEVENS    
 
           
 
      Donald B. Stevens    

17